Citation Nr: 1000048	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to June 
1958.  He also had service in the Naval Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

A hearing was held before the undersigned in October 2009, 
and a transcript of this hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral hearing loss had onset in 
service or is otherwise etiologically related to the 
Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including sensorioneural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, (West 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran is seeking service connection for bilateral 
hearing loss, which he contends is a result of acoustic 
trauma he experienced while serving as a heavy equipment 
operator and truck driver in the Navy, as well as from in-
service exposure to firearms.  

As an initial matter, the Board notes that the Veteran's 
service treatment records from his period of active military 
service, as well as some of his reserve service treatment 
records, cannot be obtained and are assumed to be either lost 
or destroyed.  

Therefore, in reviewing the Veteran's claims, the Board has 
considered the U.S. Court of Appeals for Veterans Claims 
(Court) statement in Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

As the Board has noted above, service treatment records for 
the Veteran's period of active service from July 1950 to June 
1958 are missing.  Thus, through no fault of the Veteran's, 
there is no objective medical evidence to show whether or not 
the Veteran's hearing worsened between his enlistment and 
separation.  The earliest service treatment record 
documenting the Veteran's hearing ability is a January 1968 
enlistment examination for the Naval Reserves which shows 
that the Veteran scored a 15/15 on a whispered voice test.  
Reports of Medical Examination and Reports of Medical History 
through 1978 show no evidence of hearing impairment.  

In March 1979, the Veteran's hearing was tested using an 
audiometer.  Audiometric testing yielded results of pure tone 
thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz of 30, 25, 15, 25, and 50 decibels, respectively.  Pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 25, 25, 10, 35, and 45 decibels.  Speech 
audiometry test results were not provided.  

Audiometric test results are also available from September 
1983 and October 1984.  The September 1983 audiometric 
testing yielded results of pure tone thresholds in the right 
ear at 500, 1000, 2000, 3000, and 4000 Hertz of 30, 15, 10, 
30, and 45 decibels, respectively.  Pure tone thresholds in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
15, 20, 10, 30, and 45 decibels.  Speech audiometry test 
results were not provided.  

The October 1984 audiometric testing yielded results of pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz of 35, 25, 20, 40, and 55 decibels, 
respectively.  Pure tone thresholds in the left ear at 500, 
1000, 2000, 3000, and 4000 Hertz were 40, 30, 25, 40, and 55 
decibels.  Speech audiometry test results were not provided.  
This is the last audiological test result available in the 
Veteran's reserve service treatment records.  

There is no other post-service evidence of hearing loss until 
the Veteran filed his claim in November 2004 and included a 
copy of a January 2004 audiologic examination from Kaiser 
Permanente showing bilateral hearing loss.  

The Veteran was afforded VA examinations in September 2006 
and December 2006.  In September 2006, the Veteran reported 
military noise exposure to heavy equipment, trucks, and 
gunfire without hearing protection.  He also reported 
occupational noise exposure as a truck driver from 1958 to 
the present without noise protection until a few years ago, 
as well as recreational noise exposure to power tools.  He 
complained of hearing loss and tinnitus.  

Audiometric testing in December 2006 yielded results of pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz of 45, 40, 50, 65, and 70 decibels, 
respectively with an average over the four areas of interest 
of 56.25.  Speech audiometry results for the right ear 
revealed speech recognition ability of 96 percent.  Pure tone 
thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 40, 45, 60, 65, and 75 decibels with an average 
over the four areas of interest of 61.25.  Speech audiometry 
results for the left ear revealed speech recognition ability 
of 92 percent.  Thus, the Veteran currently has a hearing 
loss disability as defined by VA regulations.  

The VA examiner in December 2006 opined that the Veteran's 
current hearing loss is not the result of his active military 
service, but undermined this opinion by immediately stating, 
"I cannot resolve the possibility of the hearing loss having 
been initiated by active military service (1950 to 1958) 
without resorting to mere speculation."  The examiner noted 
that the March 1979 audiogram showed mild hearing loss and 
since the Veteran had been employed as a trucker since 1958, 
it would be "mere speculation" to try to determine whether 
this hearing loss was the result of the Veteran's active 
service or post-service occupational noise exposure.  She 
then stated that the Veteran's current hearing loss is far 
greater than that recorded in March 1979 and is more likely 
the result of extensive occupational noise exposure and age-
related hearing loss.

In October 2009, the Veteran testified before the undersigned 
that his military duty as a heavy equipment operator and 
truck driver exposed him to extremely loud noise and that he 
was never offered hearing protection.  He also testified that 
his recreational use of power tools was infrequent and 
insignificant compared to his military noise exposure and 
that he now had hearing protection for his work as an 
operator and a driver.  The Veteran felt that the vast 
majority of his noise exposure in life occurred during his 
service.  He reported that he first noticed a problem hearing 
people and recognizing words ten to fifteen years after 
service and that his symptoms have progressively worsened.  
He believed that he was first treated for hearing loss 
approximately twenty-five years ago.  

In analyzing the claim, the Board notes that in addition to 
the Veteran's period of active duty from July 1950 to June 
1958, the record also establishes active duty for training 
(ACDUTRA) from November 1983 until January 1984, and from 
March 1984 until April 1985.  ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty
constitutes "active service" under § 3.6.  In any event, 
given the evidence showing hearing loss in 1979, prior to 
such ACDUTRA, it appears that the current lack of auditory 
acuity is attributable to the period of active duty from 1950 
to 1958.  

In conclusion, the Board finds that there is evidence both 
for and against a finding that the Veteran's current hearing 
loss is related to his military service.  On one hand there 
is no objective medical evidence of hearing loss for many 
years after service.  Additionally, the VA audiologist who 
examined the Veteran concluded that the Veteran's hearing 
loss was not the result of his military service.  However, 
the probative value of the examiner's opinion is undermined 
by her admissions that she could not determine whether at 
least some of the Veteran's hearing loss was initiated in 
service without resorting to speculation.  Furthermore, the 
Veteran has presented what the Board believes to be credible 
testimony that his most extreme noise exposure occurred 
during his period of active service.  The Veteran is 
certainly competent to describe symptoms of subjective 
hearing loss and such symptoms are consistent with the 
significant acoustic trauma the Veteran experienced during 
his active service.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (A veteran is competent to testify to 
an in-service acoustic trauma, in-service symptoms of 
tinnitus, and post-service symptoms of tinnitus).  

The Board also notes that, following separation from active 
duty in 1958, at which time no records are available for 
review, the first reserve record evaluating auditory acuity 
was merely a non-precise whispered voice test in 1968.  While 
additional examinations through 1978 failed to note hearing 
loss, it does not appear that any tests measuring auditory 
acuity were performed on those occasions.  Thus, the very 
first post-service evidence containing specific audiometric 
results demonstrated impaired hearing for VA purposes.  This 
fact, in light of the Veteran's contentions of extensive and 
significant in-service noise exposure, lends support to his 
claim.  

Having weighed all these factors, and affording heightened 
scrutiny due to the absence of important service treatment 
records, the Board concludes that the evidence is at least in 
equipoise and entitlement to service connection for bilateral 
hearing loss must be granted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2009).



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


